Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 03/19/2021.
Claims 1-16 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
  In this case, claim(s) 1-15 are directed to a method; claim (s) 16 is directed to  device (i.e. an apparatus).
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites accumulating special purpose points (rewards points)  from either purchasing merchandise or using services through a website.   The use of the reward points are limited to participating in an investment contest to pay for an investment contest.   The user participates in the investment contest using the points, and entry fee of the contest is deducted from the rewards account.  The reward points are using to create investment resources for the investment contest.   The winner is determined and then  a financial trust account is used and profits from the account are dispersed to the user.   
This recites an abstract idea as investing, running investing contests, and accumulating and redeeming reward points are all fundamental economic practices.   Therefore the claims recite an abstract idea that falls into the grouping of a certain methods of organizing human activity.  Accordingly, the claim recites an abstract idea.
The claim all recites the additional elements of “a company server”, “investment contest server”, and “customer terminal” which are all recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component.   Therefore, the additional element does not integrate the abstract idea into a practical application.    
For the same reason the claim also does not include any additional elements which are significantly more than the abstract idea.   Same analysis is applied here to independent claims 6-7, 16.
The dependent claims 2-5, 8-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 6-7 and 16. 
The dependent claims only further limit the abstract idea also would not be eligible.     
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hughes, US Pub No: 2011/0066544 A1, teaches system and methods for providing investment opportunities.
Baazov, US Pub No: 2019/0143225 A1, teaches System and methods for conducting fantasy contest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682